DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-10, 18-20 in the reply filed on 08/25/2021 is acknowledged.  The traversal is on the ground(s) that Groups II, III, IV and V is related to Group I as being directed to materials that comprise the material of Group I.  
This is not found persuasive because Groups II, III, IV and V are related products to Group I, which are distinct for reasons as outlined in the Office Action dated 02/25/2021 and there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II, III, IV and V, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/25/2021.

Response to Amendment
The amendment filed 08/25/2021 has been entered.  Claims 1-10, 18-20 are currently examined.  Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups II, III, IV and V, there being no allowable generic or 

Claim Objections




Claim 3 is objected to because of the following informalities:  
Claim 3 line 1 recites “said oxide is”, this phrase appears to be a typographical error and should seem to be “said oxides are”.

Specification
The use of the terms including but not limited to “Amazon”, “Alfa Aesar” and “Sigma Aldrich”, which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
Claim 6 recites that the said material comprises less than about 1% chemically modified graphene (CMG) by weight, thus the Examiner is interpreting claim 6 to positively require the CMG, such that CMG must be present in a non-zero amount up to ‘less than about 1%.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 2, claim 2 line 2, and claim 8 line 2 recites “earth abundant minerals”, the phrase is indefinite because Applicant’s disclosure does not specify whatthe “earth abundant minerals” are.  In addition, the word “abundant” is a subjective as well as relative term, as it can either change with time, or change based on the standard used.
The Examiner is treating the phrase as any mineral found in earth.
The Examiner suggests amending the claim language or disclosure to either specify the limits of earth minerals and the word abundant, or some other clarifying amendment so as to remove the ambiguity as set forth above.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The Examiner is treating the range as “about 0.01 g/cc to about 5 g/cc” because it appears to be consistent with the density range of about 0.01 g/cc to about 5 g/cc in the Applicant’s Specification at [000107].
The Examiner suggests amending the claim language to either: remove “0.1”; amend the claim so as to incorporate the intended density range; or some other clarifying amendment so as to remove the ambiguity as set forth above.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 line 1 recites “said primary oxide is” and is dependent from claim 2. Claim 2, line 2 recites “two primary oxides”. This is indefinite because the limitation of claim 10 fails to clearly indicate which primary oxide is being further limited.  For instance, is it the first primary oxide? Or the second primary oxide? Or both primary oxides?
The Examiner is treating the said primary oxides to be both (or two) primary oxides because it appears to be consistent with the two primary oxides (see Applicant’s Specification at [00076]), wherein these primary oxides may be chosen from alumina, transition metal oxides, silicates (see Applicant’s Specification at [00076]).
The Examiner suggests amending the claim language to either: state “primary oxides are”; indicate “wherein one primary oxide”, if the intent is just one primary oxide; or some other clarifying amendment so as to remove the ambiguity as set forth above.


	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.











Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 105218004 A) (“Chen” hereinafter, with reference to the machine translation), as evidenced by Škvára (Alkali Activated Material – Geopolymer) (“Skvara” hereinafter).

Regarding claim 1, Chen teaches a geopolymer material (see Chen at [0007]), wherein the geopolymer material composition would be appreciated as being porous because Chen teaches that the geopolymer is composed of a three-dimensional spatial network structure, and as evidenced by Skvara (see Skvara at page 665, 2nd paragraph, 3rd and 4th bullets evidencing that a geopolymer material is characterized by a random three-dimensional arrangement, and represents a porous body), comprising
 

chemically modified graphene (CMG) (see Chen at [0010] teaching step 2) mix the alkali metal silicate solution with the graphene dispersion, and see Chen at [0013] teaching that the geopolymer is modified by graphene, and see Chen at [0016] teaching that the mass content of oxygen in the graphene is 10-20%... the oxygen content of graphene can affect its surface activity to a certain extent… selecting graphene with an oxygen content in a suitable range is beneficial to the combination of graphene and the matrix), wherein the graphene with 10-20% oxygen mass content is taken to meet the claimed chemically modified graphene (CMG) because there is oxygen on the surface of graphene, and 
optionally further comprising one or more blowing agents and/or one or more surfactants (it is noted in the interest of the clarity of record that this limitation is “optional” and is not positively required, thus, is being treated as not required by the claim limitation).

Regarding claim 2, Chen teaches a geopolymer material (see Chen at [0007]), wherein the geopolymer material composition would be interpreted to be porous because Chen teaches that the geopolymer is composed of a three-dimensional spatial network structure, and as nd paragraph, 3rd and 4th bullets evidencing that a geopolymer material is characterized by a random three-dimensional arrangement, and represents a porous body), comprising
two primary oxides (see Chen at [0011] teaching step 3) mix silico-alumina raw materials), wherein the silico-alumina is taken to meet the claimed two primary oxides because silico is another name for silicon dioxide and alumina is another name for aluminum oxide, and 
chemically modified graphene (CMG) (see Chen at [0010] teaching step 2) mix the alkali metal silicate solution with the graphene dispersion, see Chen at [0013] teaching that the geopolymer is modified by graphene, and see Chen at [0016] teaching that the mass content of oxygen in the graphene is 10-20%... the oxygen content of graphene can affect its surface activity to a certain extent… selecting graphene with an oxygen content in a suitable range is beneficial to the combination of graphene and the matrix), wherein the graphene with 10-20% oxygen mass content is taken to meet the claimed chemically modified graphene (CMG) because there is oxygen on the surface of graphene, and 
optionally comprising one or more earth abundant minerals (it is noted in the interest of the clarity of record that this limitation is “optional” and is not positively required, thus, is being treated as not required by the claim limitation).

Claims 8 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidovits (U.S. Pat. No. 5,349,118), as evidenced by Škvára (Alkali Activated Material – Geopolymer) (“Skvara” hereinafter).

Regarding claim 8, Davidovits teaches a geopolymeric inorganic composition (see Davidovits at C3 L37-40 teaching the geopolymeric inorganic composition according to the disclosure… involve basically three reactive constituents, and see Davidovits at C4 L15-21 teaching the inorganic compositions of the disclosure are also called inorganic geopolymeric compositions, since the geopolymeric cement obtained results from an inorganic polycondensation reaction, a so-called geopolymerisation), wherein the geopolymeric inorganic composition would be interpreted to be porous as evidenced by Skvara (see Skvara at page 665, 2nd paragraph, 3rd and 4th bullets evidencing that a geopolymer material is characterized by a random three-dimensional arrangement, and represents a porous body), comprising
one or more aluminosilicates (see Davidovits at C3 L41 teaching the first reagent is an alumino-silicate oxide);
a mixture of two or more components chosen from earth abundant minerals, silicates, and oxides (see Davidovits at C3 L64 teaching the second reagent is a disilicate, and see Davidovits at C4 L3 teaching the third reagent is a basic calcium silicate), and 
optionally further comprising one or more blowing agents and/or one or more surfactants (it is noted in the interest of the clarity of record that this limitation is “optional” and is not positively required, thus, is being treated as not required by the claim limitation).

Regarding claim 20, Davidovits teaches wherein said silicate is calcium silicates (see Davidovits at C4 L3 teaching the third reagent is a basic calcium silicate).














Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 7, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cilla et al. (Geopolymer foams by gelcasting, Ceramics International) (“Cilla” hereinafter) in view of Xu et al. (Influence of graphene oxide in a chemically activated fly ash, Fuel) (“Xu” hereinafter), as evidenced by Pillay et al. (A review of the Engineering Properties of Metakaolin Based Concrete) (“Pillay” hereinafter).

Regarding claim 1, Cilla teaches a porous material (see Cilla at Abstract, 1st sentence teaching highly porous geopolymers, wherein the geopolymer is taken to meet the claimed material as outlined below), comprising
a mixture of two or more components chosen from earth abundant minerals, oxides, silicates (see Cilla at Abstract, 2nd sentence teaching geopolymer foams were prepared by stirring an activated blend of metakaolin and fly ash, wherein the metakaolin and fly ash are taken to meet the claimed mixture of two or more components chosen from oxides and silicates because metakaolin is a silicate as evidenced by Pillay (see Pillay at page 3, left column, 3rd paragraph, 1st sentence teaching that metakaolin is classified as an aluminosilicate material that contains varying amounts of alumina and silica), and fly ash is a mixture of oxides as taught by Cilla (see Cilla at page 5724, right column, 2nd paragraph, 2nd sentence teaching that high content of iron oxide present in fly ash used (10.2 wt%)), and
optionally further comprising one or more blowing agents and/or one or more surfactants (it is noted in the interest of the clarity of record that this limitation is “optional” and is not positively required, thus, is being treated as not required by the claim limitation).
Cilla does not explicitly teach that the porous material comprise chemically modified graphene (CMG).
Like Cilla, Xu teaches a geopolymer (see Xu at Abstract, 1st sentence teaching that the disclosure aims to improve the solidification of fly ash as a geopolymer material by using graphene oxide (GO)).
Xu further teaches that little research has been conducted to investigate the performance and compatibility of GO (referring to graphene oxide, see Xu at Abstract, 1st sentence) in an activated fly ash binder or geopolymer (see Xu at page 645, left column, 2nd paragraph, 2nd sentence).  And, research is needed to obtain an enhanced understanding of the GO’s reaction mechanism in the fly ash hydration system and to improve the solidification of fly rd paragraph, 1st - 2nd sentences).  The graphene oxide (GO) is taken to meet the claimed chemically modified graphene (CMG).
In addition, Xu teaches that experimental results suggest that GO regulated the Ca/Si, Si/Al and Ca/(Si + Al) mole ratios to facilitate the formation of fly ash hydrates with improved mechanical strength (see Xu at Abstract, 3rd sentence), and overall, the 28-day compressive strength of fly ash geopolymer in this study was improved by 23% with GO admixed at 0.02% by mass of fly ash (see Xu at Abstract, 5th sentence).
As such, one of ordinary skill in the art would appreciate that Xu teaches that the addition of GO (graphene oxide) in fly ash that improves the mechanical and compressive strength of the geopolymer, and seek those advantages by adding the graphene oxide as taught by Xu in the porous geopolymer of Cilla.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the GO (graphene oxide) taught by Xu in the porous geopolymer of Cilla so as to improve the mechanical and compressive strength of the geopolymer.

























Regarding claim 3, Cilla as modified by Xu teaches the limitations as applied to claim 1 above, and Cilla further teaches wherein said oxide is chosen from silicates, alumina, and transition metal oxides (see Cilla at Abstract, 2nd sentence teaching geopolymer foams were prepared by stirring an activated blend of metakaolin and fly ash).

Regarding claim 6, Cilla as modified by Xu teaches the limitations as applied to claim 1 above, and Xu further teaches wherein said material comprises less than about 1% chemically modified graphene (CMG) by weight (see Xu at page 646, Table 4, 6th column, 2nd row teaching prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 7, Cilla as modified by Xu teaches the limitations as applied to claim 1 above, and Cilla further teaches wherein said material comprises alumina silicate (see Cilla page 5723, left column, 1st paragraph, 3rd sentence teaching that geopolymers are also known as polysialates, being based on large molecular chains consisting of silicon, oxygen and aluminum, where the term sialate is an abbreviation for silicon-aluminate), wherein silicon-aluminate is another name for alumina silicate.

Regarding claim 9, Cilla as modified by Xu teaches the limitations as applied to claim 1 above, and Cilla further teaches wherein said material is lightweight has a density of about 0.01-0.1 g/cc to about 5 g/cc (see Cilla at page 5728, Fig. 6 teaching relative density (left y-axis), wherein the relative density is from 0.5 to about 0.75).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 18, Cilla as modified by Xu teaches the limitations as applied to claim 1 above, and Xu further teaches wherein said CMG is graphene oxide (GO) (see Xu at Abstract, 1st sentence).

Regarding claim 19, Cilla as modified by Xu teaches the limitations as applied to claims 1 and 3 above, and Cilla further teaches wherein transition metal oxide is iron oxide (see Cilla at page 5724, right column, 2nd paragraph, 2nd sentence teaching that high content of iron oxide present in fly ash used (10.2 wt%), and aluminosilicate (see Cilla at Abstract, 2nd sentence .

Claims 2, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cilla et al. (Geopolymer foams by gelcasting, Ceramics International) (“Cilla” hereinafter) in view of Xu et al. (Influence of graphene oxide in a chemically activated fly ash, Fuel) (“Xu” hereinafter), as evidenced by Pillay et al. (A review of the Engineering Properties of Metakaolin Based Concrete) (“Pillay” hereinafter) regarding claim 2.








Regarding claim 2, Cilla teaches a porous material (see Cilla at Abstract, 1st sentence teaching highly porous geopolymers, wherein the geopolymer is taken to meet the claimed material as outlined below), comprising
two primary oxides (see Cilla at Abstract, 2nd sentence teaching geopolymer foams were prepared by stirring an activated blend of metakaolin and fly ash, wherein the metakaolin and fly ash are taken to meet the claimed two primary oxides because metakaolin contains varying amounts of alumina and silica which are both oxides as evidenced by Pillay (see Pillay at page 3, left column, 3rd paragraph, 1st sentence teaching that metakaolin is classified as an aluminosilicate material that contains varying amounts of alumina and silica), and fly ash is a mixture of oxides as taught by Cilla (see Cilla at page 5724, right column, 2nd paragraph, 2nd sentence teaching that high content of iron oxide present in fly ash used (10.2 wt%)), and
optionally comprising one or more earth abundant minerals (it is noted in the interest of the clarity of record that this limitation is “optional” and is not positively required, thus, is being treated as not required by the claim limitation).
Like Cilla, Xu teaches a geopolymer (see Xu at Abstract, 1st sentence teaching that the disclosure aims to improve the solidification of fly ash as a geopolymer material by using graphene oxide (GO)).
st sentence) in an activated fly ash binder or geopolymer (see Xu at page 645, left column, 2nd paragraph, 2nd sentence).  And, research is needed to obtain an enhanced understanding of the GO’s reaction mechanism in the fly ash hydration system and to improve the solidification of fly ash as a geopolymer material… the disclosure examines the possible role of GO in a chemically activated fly ash binder based on experimental results (see Xu at page 645, left column, 3rd paragraph, 1st - 2nd sentences).  The graphene oxide (GO) is taken to meet the claimed chemically modified graphene (CMG).
In addition, Xu teaches that experimental results suggest that GO regulated the Ca/Si, Si/Al and Ca/(Si + Al) mole ratios to facilitate the formation of fly ash hydrates with improved mechanical strength (see Xu at Abstract, 3rd sentence), and overall, the 28-day compressive strength of fly ash geopolymer in this study was improved by 23% with GO admixed at 0.02% by mass of fly ash (see Xu at Abstract, 5th sentence).
As such, one of ordinary skill in the art would appreciate that Xu teaches that the addition of GO (graphene oxide) in fly ash that improves the mechanical and compressive strength of the geopolymer, and seek those advantages by adding the graphene oxide as taught by Xu in the porous geopolymer of Cilla.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the GO (graphene oxide) taught by Xu in the porous geopolymer of Cilla so as to improve the mechanical and compressive strength of the geopolymer.


Regarding claim 4, Cilla as modified by Xu teaches the limitations as applied to claim 2 above, and Cilla further teaches wherein the primary oxides are present in an amount of about 20/80 wt.% to about 80/20 wt.% (see Cilla at page 5724, right column, 2nd paragraph, 2nd prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 10, Cilla as modified by Xu teaches the limitations as applied to claim 2 above, and Cilla further teaches wherein said primary oxide is chosen from silicates, alumina, and transition metal oxides (see Cilla at Abstract, 2nd sentence teaching geopolymer foams were prepared by stirring an activated blend of metakaolin and fly ash, wherein the metakaolin is an aluminosilicate as evidenced by Pillay (see Pillay at page 3, left column, 3rd paragraph, 1st sentence), and fly ash is a mixture of oxides including iron oxide, which is a transition metal oxide as taught by Cilla (see Cilla at page 5724, right column, 2nd paragraph, 2nd sentence teaching that high content of iron oxide present in fly ash used (10.2 wt%)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cilla as modified by Xu as applied to claims 2 and 4 above, and further in view of Ducman et al. (Characterization of geopolymer fly-ash based foams obtained with the addition of Al powder or H2O2 as foaming agents, Materials Characterization) (“Ducman” hereinafter).

Regarding claim 5, Cilla as modified by Xu teaches the limitations as applied to claims 2 and 4 above, and Cilla further teaches that the surfactant addition ranged from 2 to 4 wt% with respect to the total weight (See Cilla at page 5724, right column, 4th paragraph, 3rd sentence).
Cilla does not explicitly disclose that the porous material further comprise about 1 wt.% or less of surfactants and/or blowing agents.
Like Cilla, Ducman teaches geopolymer foams (see Ducman at Title teaching characterization of geopolymer fly-ash based foams).
st sentence).  Furthermore, Ducman teaches that these agents decompose, or react with the liquid matrix or oxygen in the matrix, resulting in the release of gases which form pores prior to the hardening of the gel (see Ducman at Abstract, 2nd sentence), and the hardened structure has good mechanical and thermal properties (see Ducman at Abstract, 3rd sentence).  
Ducman further teaches that the disclosure presents results of the pore-forming process in the case… of aluminum powder amounting to 0.07, 0.13 and 0.20 mass%... were added to a fly-ash geopolymer matrix (see Ducman at Abstract, 4th sentence), wherein the amounts 0.07, 0.13 and 0.20 mass% of aluminum powder meets the claimed about 1 wt.% or less of surfactants and/or blowing agents, and the aluminum powder meets the claimed blowing agent because aluminum powder released gases after reaction with the liquid matrix or oxygen in the matrix, which form pores.  
In addition, Ducman teaches that highly porous structures were obtained (see Ducman at Abstract, 6th sentence), and the mechanical properties of the investigated foams depended on their porosity, wherein a compressive strength of 3.3 MPa was achieved for samples containing 0.2% of aluminum powder (see Ducman at Abstract, 8th-9th sentence).
As such, one of ordinary skill in the art would appreciate that Ducman teaches that 0.2% of aluminum powder produces highly porous geopolymers that has a compressive strength of 3.3 MPa, and seek those advantages by replacing the surfactant in Cilla’s geopolymer foams.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the surfactant in Cilla’s geopolymer foams with 0.2% of aluminum powder as taught by Ducman so as to produce highly porous geopolymers that has a compressive strength of 3.3 MPa.

	Conclusion























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saafi et al. (Enhanced properties of graphene/fly ash geopolymeric composite cement, Cement and Concrete Research) teaching the incorporation of in-situ reduced graphene oxide (rGO) into geopolymers, wherein geopolymers with graphene oxide (GO) concentrations of 0.00, 0.10, 0.35 and 0.50 % by weight were fabricated.
Weiss (DE 4037576 A1) teaching mineral foam structures made simply mixing finely ground oxides of silicon, calcium, aluminum and/or magnesium with water-soluble alkali silicates.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731